EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Li on July 21, 2022.
The application has been amended as follows: 
1. (Currently Amended)	An Application Program Interface (API) adapter creation apparatus configured to create an adapter API provided by an API adapter of a plurality of wholesale services, the API adapter provided in a multi-service coordination execution apparatus configured to construct a coordinated service in which the wholesale services are combined, the API adapter creation apparatus comprising a central processing unit (CPU) configured to:
	accept a setting of an execution order of a wholesale service API indicating an API of the wholesale service invoked by internal processing of the adapter API;
	 accept a setting of a request parameter of the adapter API serving as an acquisition source of a request parameter of the wholesale service API;
	 accept a setting of a response parameter of the adapter API serving as a reflection destination of a response parameter of the wholesale service API; and
	 generate a source code of the adapter API based on the setting of the execution order, the setting of the acquisition source, and the setting of the reflection destination.

2. (Currently Amended)	The API adapter creation apparatus according to claim 1, wherein the CPU is further configured to:
	 accept a setting of an execution condition for execution of the wholesale service API, and
	

3. (Currently Amended)	The API adapter creation apparatus according to claim 1, wherein the CPU is further configured to:
	accept a setting of an iteration condition for iterative execution of the wholesale service API, and
	

4. (Currently Amended)	The API adapter creation apparatus according to claim 1, wherein the  CPU is further configured to:
	 set, when specification of the request parameter of the wholesale service API is accepted, the request parameter of the adapter API having an identical name to and
	

5. (Original)	An API adapter creation method of an API adapter creation apparatus configured to create an adapter API provided by an API adapter of a plurality of wholesale services, the API adapter provided in a multi-service coordination execution apparatus configured to construct a coordinated service in which the wholesale services are combined, the API adapter creation method comprising:
accepting a setting of an execution order of a wholesale service API indicating an API of the wholesale service invoked by internal processing of the adapter API;
accepting a setting of a request parameter of the adapter API serving as an acquisition source of a request parameter of the wholesale service API;
accepting a setting of a response parameter of the adapter API serving as a reflection destination of a response parameter of the wholesale service API; and
generating a source code of the adapter API based on the setting of the execution order, the setting of the acquisition source, and the setting of the reflection destination.

6. (Previously Presented)	 A non-transitory computer readable medium storing one or more instructions for causing a computer to function as an API adapter creation apparatus configured to create an adapter API provided by an API adapter of a plurality of wholesale services, the API adapter provided in a multi-service coordination execution apparatus configured to construct a coordinated service in which the wholesale services are combined, the one or more instructions causing the computer to execute:
accepting a setting of an execution order of a wholesale service API indicating an API of the wholesale service invoked by internal processing of the adapter API;
accepting a setting of a request parameter of the adapter API serving as an acquisition source of a request parameter of the wholesale service API;
accepting a setting of a response parameter of the adapter API serving as a reflection destination of a response parameter of the wholesale service API; and
generating a source code of the adapter API based on the setting of the execution order, the setting of the acquisition source, and the setting of the reflection destination.

7. (Previously Presented)	The API adapter creation method according to claim 5, further comprising:
	accepting a setting of an execution condition for execution of the wholesale service API,
	wherein generating the source code of the adapter API comprises generating the source code of the adapter API including content of the setting of the execution condition.

8. (Previously Presented)	The API adapter creation method according to claim 5, further comprising:
	accepting a setting of an iteration condition for iterative execution of the wholesale service API,
	wherein generating the source code of the adapter API comprises generating the source code of the adapter API including content of the setting of the iteration condition.

9. (Currently Amended)	The API adapter creation method according to claim 5, further comprising:
	setting, when specification of the request parameter of the wholesale service API is accepted, the request parameter of the adapter API having an identical name to 
	wherein generating the source code of the adapter API comprises generating the source code of the adapter API that includes content of the setting of the acquisition source and the reflection destination.

10. (Previously Presented)	The non-transitory computer readable medium according to claim 6, wherein the one or more instructions further cause the computer to execute:
	accepting a setting of an execution condition for execution of the wholesale service API,
	wherein generating the source code of the adapter API comprises generating the source code of the adapter API including content of the setting of the execution condition.

11. (Previously Presented)	The non-transitory computer readable medium according to claim 6, the one or more instructions further cause the computer to execute:
	accepting a setting of an iteration condition for iterative execution of the wholesale service API,
	wherein generating the source code of the adapter API comprises generating the source code of the adapter API including content of the setting of the iteration condition.

12. (Currently Amended)	The non-transitory computer readable medium according to claim 6, the one or more instructions further cause the computer to execute:
	setting, when specification of the request parameter of the wholesale service API is accepted, the request parameter of the adapter API having an identical name to parameter of the wholesale service API is accepted, the response parameter of the adapter API having an identical name to 
wherein generating the source code of the adapter API comprises generating the source code of the adapter API that includes content of the setting of the acquisition source and the reflection destination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dieterich et al. (U.S. PG PUB 2014/0006239) teaches a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction. In some operations, software creates, updates, or otherwise processes information related to a service confirmation business object.

Der Emde et al. (U.S. PG PUB 2014/0006257) teaches a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction. In some operations, software creates, updates, or otherwise processes information related to a payment order, a payment order processing statement, and a product valuation data business object.

Ouali et a. (U.S. PG PUB 2011/0088011) teaches a system and method for automatically generating enterprise software applications with minimal level of manual coding. The preferred embodiment provide a graphical design tool that models an application using Unified Model Language (UML), validate the UML model, and automatically generate deployable application. The preferred embodiment also provides a framework of libraries that the target application can be build from.

Take et al. (U.S. PG PUB 2020/0387415) teaches an API adapter creation method includes an order reception unit incorporation process for receiving a single order and performing a process for response to a cooperative execution device main unit, an API calling logic unit creation process for extracting a parameter necessary for execution of a wholesale service provider API from within the single order and converting an execution result of the wholesale service provider API 50 to a data format distributable to the cooperative execution device main unit, a wholesale service provider API execution unit creation and incorporation process for receiving data necessary for execution of a wholesale service provider API, reassembling the data into in the form of an HTTP request, transmitting the resultant data to a wholesale service provider, reassembling the data in an appropriate format, and returning the data to an API calling logic unit.
With regard to claims 1, 5, 6,  the closest prior arts of record, Dieterich, Der Emde, Take, and Ouali, do not fully disclose or suggest, among the other limitations, the additional required limitation of: 
	accept/accepting a setting of an execution order of a wholesale service API indicating an API of the wholesale service invoked by internal processing of the adapter API;
	 accept/accepting a setting of a request parameter of the adapter API serving as an acquisition source of a request parameter of the wholesale service API;
	 accept/accepting a setting of a response parameter of the adapter API serving as a reflection destination of a response parameter of the wholesale service API; and
	 generate/generating a source code of the adapter API based on the setting of the execution order, the setting of the acquisition source, and the setting of the reflection destination.
These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (7/7/2022, page 1-2), are neither taught nor suggested fully by the prior art(s) of record.
With regard to claims 2-4, and 7-12, the claims are depending directly or indirectly from the independent Claims 1, 5, and 6, each encompasses the required limitations recited in the independent claim discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                          
/S. Sough/SPE, AU 2192/2194